NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

GUY F. HAMMOND,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4379
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Charles E. Roberts,
Judge.



PER CURIAM.

              Affirmed. See Graves v. State, 704 So. 2d 147 (Fla. 1st DCA 1997).



MORRIS, SLEET, and BADALAMENTI, JJ., Concur.